Per Curiam :
A demurrer to the bill in this case would have been fatal to it,, for there is not enough set forth therein to raise a resulting trust in favor of the plaintiff. An oral agreement to purchase for another at a bona fide sheriff’s sale will not of itself raise-a trust of any kind. Fraud at the time of the sale, or the payment of the purchase money, is necessary in order to toll the statute (the statute of 1856), neither of which appears to be alleged in the bill. The utmost that can be inferred from its language is that Bourke agreed to purchase the property fo-r McCall, and afterwards refused to perform. This, however, on all authority is insufficient to create a resulting trust. As for the facts of the case, they have been so well disposed of in. *271the opinion of the learned judge of the court below as to render further comment by us unnecessary.
The judgment is affirmed.